United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2278
                                    ___________

Kevin Lavell Carter,                     *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Firestone,                               *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: September 14, 2007
                                  Filed: September 20, 2007
                                  ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Kevin Lavell Carter appeals the district court’s1 dismissal without prejudice of
his Title VII complaint against BFS Retail & Commercial Operations, LLC. Having
carefully reviewed the record and considered Carter’s arguments, we find no basis for
reversal. See MM&S Fin., Inc. v. Nat’l Ass’n of Sec. Dealers, Inc., 364 F.3d 908, 909
(8th Cir. 2004) (de novo standard of review). The judgment is affirmed. See 8th Cir.
R. 47B.



      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.